Citation Nr: 1523566	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-35 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) is from June and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim is based on his contention that his bilateral hearing loss resulted from exposure to excessively loud noise and consequent injury (acoustic trauma) during his military service.  In a March 2012 statement, he explained that he was a demolitions specialist during service and was exposed to loud noises form explosions.  He stated that since that time, he had a decrease in his hearing ability which had continued until the present time.  For the following reasons and bases, the Board finds that entitlement to service connection for bilateral hearing loss been established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a medical nexus or causal relationship, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

The Board has reviewed the evidence in the file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Impaired hearing is considered a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385, however, establish when hearing loss is severe enough to be considered an actual ratable disability eligible for service connection.  Id. at 159.  But as the Court also explained in Hensley, a Veteran need not have had sufficient hearing loss during his service, or even during the presumptive period, according to this VA regulation, to qualify for service connection, only instead must currently or at some point since the filing of the claim, assuming it also is shown that his hearing loss is attributable to his service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In this case, a current, ratable hearing loss disability is established.  Specifically, the July 2012 VA audiological examination report reflects that the Veteran had puretone thresholds in each ear, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
45
55
LEFT
35
30
25
50
60

The Veteran's puretone thresholds establish the presence of a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  Therefore, the first Shedden element has been satisfied.

Under the second Shedden element, the evidence must show in-service incurrence or aggravation of a relevant disease or an injury.  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of his service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  

The Veteran's MOS has been determined by the Department of Defense to involve a high probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, the Board finds it credible that the Veteran was exposed to hazardous noise in service based on his MOS and the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

Finally, the third Shedden element requires a nexus between the current disability and the injury, i.e., acoustic trauma, during his service.  Shedden, 381 F.3d at 1166-67.  

The Veteran's November 1965 entrance examination report reflects that he had puretone thresholds (converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI)), in each ear, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20 
5
5 
--
10 
LEFT
10 
5 
5 
--
25

The Veteran's October 1967 separation examination report reflects that he had puretone thresholds in each ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 
10 
10 
--
5 
LEFT
15 
10 
10 
--
15 

A July 2012 VA examination report and January 2014 addendum reflect the examiner's opinion that the Veteran's hearing loss is less likely than not related to his service.  The examiner's opinion was based on the fact that the Veteran's hearing was normal at the time of his separation from service and there was no significant threshold shift while the Veteran was in service.  Since "a delayed of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely," the examiner opined that the Veteran's hearing loss was less likely as not caused by his exposure to military noise.

The Board declines to accept this medical opinion, however, as it fails to account in any meaningful way for the Veteran's lay assertions of onset and continuity of symptomatology, and therefore lacks probative value.  In addition, it does not appear that the examiner considered the entrance and separation audiological evaluations as converted from ASA to ANSI.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning); Dalton v. Nicholson, 21 Vet. App. 23 (2007).


Although the Veteran did not have a ratable hearing loss disability at the time of his separation from service, he did have some degree of hearing loss.  In addition, he has reported, as he is competent to do, that he first experienced hearing loss symptoms while in active service and that he has continued to experience them since that time.  Resolving doubt in the Veteran's favor, the Board finds his statements concerning the onset of his hearing loss symptoms in service and the continuity of hearing loss symptomatology since that time to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Accordingly, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

In the June and July 2012 rating decisions, the RO denied service connection for tinnitus.  In his notice of disagreement, the Veteran stated that he disagreed with the RO's denial of service connection for "impaired hearing," which the Board construes as including the denial of service connection for tinnitus.  Accordingly, on remand, he should be sent a statement of the case addressing this issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case (SOC) addressing the claim of entitlement to service connection for tinnitus, to include as secondary to service-connected hearing loss.  He must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


